DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wei et al. (US 2013/0112936 A1) (“Wei”).
Regarding claim 1, Wei teaches at least in figures 1-2I:
a bottom conductive electrode (105); 
an insulator region (106) communicatively coupled to the bottom conductive electrode (105), 
wherein a first portion (106a) of the insulator region (106) defines a filament region having a predetermined filament region shape (¶ 0048, where the shape of 106a defines the filament region, and the shape of 106a is predetermined with a shape) having an apex region (the pointy shape of 106a) and a non-apex region (the flat region of 106a around the pointy shape), 
wherein a second portion (106b) of the insulator region does not include the filament region (¶ 0048, where the filament region is where filaments are formed and Wei teaches the filaments are formed in the second variable resistance layer or 106a. Further, per above the filament region is defined as the region containing 106a, and thus 106b does not have a filament region); and 
a top conductive electrode (107) communicatively coupled to the insulator region (106); 
wherein the predetermined filament region shape is configured to control filament formation within the insulator region such that a level of filament formation within the apex region (the pointy shape of 106a) is greater than a level of filament formation within the non-apex region (the flat region of 106a around the pointy shape) of the insulator region (¶ 0048, as stated the filaments are formed in the second variable resistance layer 106a thus, any filaments formed in the device will be greater in 106a than in 106b),
wherein the insulator region (106) is communicatively coupled to the bottom conductive electrode along an entire bottom surface of the filament region (every element in figures 1-2I are communicatively to every other region either electrically, capacitively, etc. The term communicatively coupled is a broad term such that it does not exclude any form of coupling).
Regarding claims 2, and 10, Wei teaches at least in figures 1-2I:
Wherein the apex region (the pointy shape of 106a) comprises a  first apex region sidewall and a second apex region sidewall (the pointy shape of 106a has a left and right side or first and second apex region which have sidewalls).
Regarding claim 10,
Claim 10 includes subject matter incorporated into claim 1. Thus, the rejection of claim 10 includes the subject matter of claim 1, and claim 2.
Regarding claims 3, and 11, Wei teaches at least in figures 1-2I:
wherein the first apex region sidewall intersects the second apex region sidewall at an angle that is less than about 90 degrees (see figure 1 where they join at less than 90 degrees).
Regarding claims 4, and 12, Wei teaches at least in figures 1-2I:
wherein the RSD is configured to, based on a voltage applied across the bottom conductive electrode and the top conductive electrode, form filaments in the insulator region (¶¶ 0012, and 0017, where according to Wei this is one of the purposes of the their invention).
Regarding claims 5, and 13, Wei teaches at least in figures 1-2I:
wherein the predetermined filament region shape further controls filament formation within the insulator region such that more than one half of the filaments formed in the insulator region are formed in the filament region (¶¶ 0017, and 48, as stated previously the purpose of the 106a and the shape of 106a and 105 is to form filaments in the second variable layer. As such the design of Wei teaches that one wants to control filament formation. Further, as shown throughout Wei one wants to control filament formation in 106a. Therefore, 106a will have more filaments formed in 106a than in 106b).
Regarding claims 6-7, and 14-15, Wei teaches at least in figures 1-2I:
wherein the metal oxide comprises a compound selected from the group consisting of HfO2, Ta205, and ZrO2 (¶ 0082).
Regarding claim 9, Wei teaches at least in figures 1-2I:
a bottom conductive electrode (103/105), 
wherein a portion of the bottom conductive electrode (103) is pinched-off (pinched off is not a technical term as such 103 can be considered pinched-off) within a via (area surrounded by 104) formed in a fill material (104) of the IC structure (everything in this claim is part of the IC structure); 
an insulator region (106) communicatively coupled to the bottom conductive electrode (103/105), 
wherein a first portion (106a) of the insulator region (106) defines a filament region having a predetermined filament region shape (¶ 0048, where the shape of 106a defines the filament region, and the shape of 106a is predetermined with a shape), 
wherein a second portion (106b) of the insulator region does not include the filament region (¶ 0048, where the filament region is where filaments are formed and Wei teaches the filaments are formed in the second variable resistance layer or 106a. Further, per above the filament region is defined as the region containing 106a, and thus 106b does not have a filament region); and
a top conductive electrode (107) communicatively coupled to the insulator region (106); wherein the predetermined filament region shape is configured to control filament formation not within the insulator region such that a level of filament formation within the filament region is greater than a level of filament formation within the second portion of the insulator region (¶ 0048, as stated the filaments are formed in the second variable resistance layer 106a thus, any filaments formed in the device will be greater in 106a than in 106b),
wherein the predetermined filament region shape is configured to control filament formation within the insulator region such that a level of filament formation within the filament region is greater than a level of filament formation within the second portion of the insulator region (¶¶ 0017, and 48, as stated previously the purpose of the 106a and the shape of 106a and 105 is to form filaments in the second variable layer. As such the design of Wei teaches that one wants to control filament formation. Further, as shown throughout Wei one wants to control filament formation in 106a. Therefore, 106a will have more filaments formed in 106a than in 106b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei, in view of Trinh et al. (US 2017/0141300 A1) (“Trinh”).
Regarding claims 8, and 16, Wei does not teach:
wherein the insulator region further comprises a reactive electrode.

Trinh teaches at least in figure 3:
That the electrode of can include a capping layer.
Trinh teaches:
the electrode 304 is made of TiN, Pt, Tan, etc, ¶ 0034, and the capping layer 306 is made of Ti, Hf, Al, Ta, etc, ¶ 0034,
and the electrode 304 has a predetermined reactive electrode shape because the shape of 304 was predetermined.
It would have been obvious to one of ordinary skill in the art to add a capping layer to the device of Wei as this would add an oxygen reservoir to allow oxygen ions to migrate back to the conductive filament. ¶ 0024. The addition of the capping layer between Wei’s 105 and 106a is the reactive electrode. 

The prior art does not teach:
The predetermined reactive electrode shape is substantially the same as the predetermined filament region shape. 
However, this is considered a change of shape of the electrode (Trinh 304) of the prior art.  This is because the configuration of the electrode is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144.04(IV)(B). Additionally, or alternatively, the relative dimensions of the electrode, i.e. having the same shape as the apex region, would not have performed differently than the prior art device. This is because what appears to be critical is the formation of the filament when the device is used, and the prior art device will form such a filament when used. Therefore, the relative dimensions of the electrode would not perform differently than the prior art device, and thus the claimed feature is not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).






Response to Arguments
Applicant's arguments filed June 21, 2022 are not persuasive. 
	As shown in the analysis of the claims above, the prior art teaches the claimed regions of the filament region shape, and the position of the insulator region.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822